Per Curiam.
This case falls within the ruling made in Boyce v. Cook, 140 Ga. 360 (78 S. E. 1057), and other like cases.
(a) Consequently, where processioners were appointed to survey and mark anew the land-line in dispute between certain landowners, and the processioners and the county surveyor proceeded to do so, and on the trial of an issue made by the protestants in the superior court, to the return of the processioners, the evidence of the surveyor and processioners was, in effect, that they did not consider the length of time the protestants had been in adverse possession of the land in dispute under claim of right, that they did not “pay any attention to any interest or anybody’s possession,” that “if it had run through a field he [protestant] had been cultivating 40 years, we would have staked it [the original line] out,” and the evidence for the protestants. tended to show that they had been in adverse possession of the land in dispute under color of title for more than seven years, the return of the processioners marking the line under such circumstances was not according to law; and a verdict based on such proceedings, in favor *703of the applicants, was contrary to law, and a motion for new trial, by which it was sought to set aside such verdict for the reason stated should have been sustained. Cartledge v. Seago, 141 Ga. 113 (80 S. E. 290), and authorities cited. See also Civil Code (1910), § 3823.
February 19, 1916.
Processioning. Before Judge Wright. Floyd superior court. October 20, 1914.
M. B. Eubanks, for plaintiffs in error.
McHenry & Porter, contra.
(6) The above ruling being controlling of this ease, it is unnecessary to deal with other assignments of error complaining of certain charges of the court. Judgment reversed.

All the Justices concur.